Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
1.        Claims 1 - 60 are pending.  Claims 1, 21, 41 are independent.    File date is 4-30-2020.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 3, 7 - 10, 16, 17, 21 - 23, 27 - 30, 36, 37, 41 - 43, 47 - 50, 56, 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US Patent No. 9.939,838).     	

Regarding Claim 1, Gao discloses a method for calculating a timestamp associated with a data packet before transcoding of the data packet, comprising:
a)  sampling, with at least one processor, a time of day (TOD) signal to provide a sampled TOD; (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate based on a first clock source, storing each of the data samples)    
b)  retrieving, with at least one processor, a previously sampled TOD estimate; (Gao col 2, ll 19-22: periodically retrieving at least one data sample and additional data samples (i.e. previously stored samples))    

d)  determining, with at least one processor, a timestamp based on the internal TOD estimate. (Gao col 2, ll 22-24: assigning a timestamp derived from a second clock source (internal TOD) to each of the periodically retrieved data samples)    

Regarding Claim 2, 22, 42, Gao discloses the method of claim 1 and the system of claim 21 and the computer program product of claim 41, wherein sampling the TOD signal comprises:
a)  removing, with at least one processor, a discontinuous time sample from a TOD input signal based on a threshold amount of time to provide an estimated TOD signal; (Gao col 12, ll 52-60: if assigned time stamps are not available for data samples within a window used for determining the average time interval, corrected time stamps may be used; different window used to limit or avoid use of corrected time stamps, adjust window over which average time interval determined) and
b)  sampling, with at least one processor, the estimated TOD signal to provide the sampled TOD. (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples)    

Regarding Claims 3, 23, 43, Gao discloses the method of claim 2 and the system of claim 22 and the computer program product of claim 42, wherein determining the timestamp comprises 

Regarding Claim 7, Gao discloses the method of claim 6, wherein the predetermined time offset is based on an amount of time for a bit to travel from a parallel interface to a serial interface. (Gao col 13, ll 8-13: obtain data samples for a certain time interval, generate data sample for a data rate and store samples in memory; col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as PCIs bus, USB serial, UART serial bus, or etc.; (i.e. parallel, serial interface); col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol (i.e. serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections)     

Regarding Claim 8, Gao discloses the method of claim 7, wherein the parallel interface comprises a media independent interface (Mil). (Gao col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as PCIs bus, USB serial, UART serial bus, or etc.; (i.e. parallel, serial interface); col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections)     

Regarding Claims 9, 29, 49, Gao discloses the method of claim 1 and the system of claim 21 and the computer program product of claim 41, further comprising: transcoding, with at least one processor, the timestamp into a data packet prior to transmitting the data packet via an output port. (Gao col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as PCIs bus, USB serial, UART serial bus, or etc.; (i.e. parallel interface); col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol (i.e. serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections; (network packet communications))   

Regarding Claims 10, 30, 50, Gao discloses the method of claim 1 and the system of claim 21 and the computer program product of claim 41, further comprising: continuously sampling, with at least one processor, a TOD input signal to generate the TOD signal. (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples)

Regarding Claims 16, 36, 56, Gao discloses the method of claim 11 and the system of claim 31 and the computer program product of claim 51, wherein the trigger comprises a time at which valid data arrives at a media independent interface (Mil) and wherein sampling the TOD signal 

Regarding Claims 17, 37, 57, Gao discloses the method of claim 11 and the system of claim 31 and the computer program product of claim 51, wherein the trigger comprises a time at which a previous data packet was output from a media independent interface (Mil) and wherein sampling the TOD signal comprises: sampling the TOD signal based on the trigger to provide the currently sampled TOD estimate based on the time at which the previous data packet was output from the Mil. (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples; col 2, ll 19-22: periodically retrieving at least one data sample and additional data samples; col 2, ll 22-24: assigning a time derived from a second clock source, second clock source is independent of the first clock source)  

Regarding Claim 21, Gao discloses a system, comprising:
a)  at least one Ethernet network device, comprising: b) a medium access control (MAC) block configured to communicate a data packet and a time of day (TOD) signal; (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate based on a first clock packet-based data communications), wireless connection or a combination of wired and/or wireless connections; (network packet communications))      
c)  a media independent interface (Mil) (Gao col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as PCIs bus, USB serial, UART serial bus, or etc.; (i.e. parallel, serial interface))  
configured to:
d)  receive, from the MAC block, the data packet and the TOD signal; and      
e)  sample the TOD signal to provide a sampled TOD; (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples)     
f)   retrieve a previously sampled TOD estimate; (Gao col 2, ll 19-22: periodically retrieving at least one data sample and additional data samples (i.e. previously stored samples))     
g)  determine an internal TOD estimate based on the sampled TOD and the previously sampled TOD estimate; (Gao col 2, ll 22-24: assigning a time derived from a second clock source, second clock source is independent of the first clock source) and

i)   a physical layer chip (PHY) configured to transcode the timestamp into a data packet prior to transmitting the data packet via an output port. (Gao col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol, wireless connection or a combination of wired and/or wireless connections)     

Regarding Claim 27, Gao discloses the system of claim 26, wherein the predetermined time offset is based on an amount of time for a bit to travel from the Mil to the output port of the PHY. (Gao col 13, ll 8-13: obtain data samples for a certain time interval, generate data sample for a data rate and store samples in memory; col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as PCIs bus, USB serial, UART serial bus, or etc.; (i.e. parallel, serial interface); col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol (i.e. serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections)    

Regarding Claim 28, Gao discloses the system of claim 27, wherein the Mil comprises a parallel interface, and wherein the output port of the PHY comprises a serial interface. (Gao col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections) 

Regarding Claim 41, Gao discloses a computer program product for calculating a timestamp associated with a data packet before transcoding of the data packet, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
a)  sample a time of day (TOD) signal to provide a sampled TOD; (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples)     
b)  retrieve a previously sampled TOD estimate; (Gao col 2, ll 19-22: periodically retrieving at least one data sample and additional data samples (i.e. previously stored samples))   
c)  determine an internal TOD estimate based on the sampled TOD and the previously sampled TOD estimate; (Gao col 2, ll 22-24: assigning a time derived from a second clock source, second clock source is independent of the first clock source) and
d)  determine a timestamp based on the internal TOD estimate. (Gao col 2, ll 22-24: assigning a timestamp derived from a second clock source (internal TOD) to each of the periodically retrieved data samples)   

Regarding Claim 47, Gao discloses the computer program product of claim 46, wherein the predetermined time offset is based on an amount of time for a bit to travel from a parallel interface to a serial interface. (Gao col 13, ll 8-13: obtain data samples for a certain time interval, generate data sample for a data rate and store samples in memory; col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as PCIs bus, USB serial, UART serial bus, or etc.; (i.e. parallel interface); col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol (i.e. serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections)    

Regarding Claim 48, Gao discloses the computer program product of claim 47, wherein the parallel interface comprises a media independent interface (Mil). (Gao col 7, ll 13-23: configured to perform computations and operations; any suitable bus or interface such as PCIs bus, USB serial, UART serial bus, or etc.; (i.e. parallel interface); col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol (i.e. serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections)    

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.        Claims 4 - 6, 11 - 15, 18 - 20, 24 - 26, 31 - 35, 38 - 40, 44 - 46, 51 - 55, 58 - 60 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Pogue et al. (US Patent No. 10,097,339).

Regarding Claims 4, 24, 44, Gao discloses the method of claim 3 and the system of claim 23 and the computer program product of claim 43. 
Gao does not explicitly disclose for a): adding internal TOD estimate to predetermined time offset to provide a sum, and for b): determining timestamp comprises replacing discontinuous time sample in sum. 
However, Pogue discloses further comprising:
a)  adding, with at least one processor, the internal TOD estimate to a predetermined time offset to provide a sum, (Pogue col 6, ll 10-12: if second clock drifts relative to first clock, first clock add samples to first clock to compensate for drift) and    
b)  wherein determining the timestamp comprises replacing the discontinuous time sample in the sum to provide the timestamp. (Pogue col 6, ll 10-20: if second clock drifts relative to first clock, first clock add samples to first clock to compensate for drift; use timestamp exchanges to synchronize clocks, determine time offset between clocks based on timestamp exchanges)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for a): adding internal TOD estimate to 

Regarding Claims 5, 25, 45, Gao discloses the method of claim 2 and the system of claim 22 and the computer program product of claim 42, wherein removing the discontinuous time sample comprises:
a)  comparing a current time sample from the TOD signal to a previous time sample from the TOD signal; (Gao col 13, ll 22-25: average timestamp difference computed as variations in delay are average out (i.e. match, difference approach zero))    
b)  determining a difference between the current time sample and the previous time sample satisfies the threshold amount of time; (Gao col 12, ll 52-60: if assigned time stamps are not available for data samples within a window used for determining the average time interval, corrected time stamps may be used; different window used to limit or avoid use of corrected time stamps, adjust window over which average time interval determined) and   
d)  storing at least one of the current time sample or the difference as the discontinuous time sample. (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples) 


However, Pogue discloses:
e)  adding the previous time sample to an expected difference to provide the sampled TOD. (Pogue col 6, ll 10-12: if second clock drifts relative to first clock, first clock add samples to first clock to compensate for drift)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for adding previous time sample to an expected difference to provide sampled TOD as taught by Pogue.   One of ordinary skill in the art would have been motivated to employ the teachings of Pogue for the benefits achieved from a system that enables the improvement of time synchronization across as a set of multiple devices (including clocks).  (Pogue col 1, ll 6-12)

Regarding Claims 6, 26, 46, Gao discloses the method of claim 1 and the system of claim 21 and the computer program product of claim 41. 
Gao does not explicitly disclose determining timestamp based on adding a predetermined time offset to internal TOD estimate. 
However, Pogue discloses wherein determining the timestamp based on the internal TOD estimate comprises determining the timestamp based on adding a predetermined time offset to the internal TOD estimate. (Pogue col 6, ll 10-20: if second clock drifts relative to first clock, first clock add samples to first clock to compensate for drift; use timestamp exchanges to synchronize clocks, determine time offset between clocks based on timestamp exchanges)   


Regarding Claims 11, 31, 51, Gao discloses the method of claim 1 and the system of claim 21 and the computer program product of claim 41, wherein determining the internal TOD estimate comprises:
a)  sampling, with at least one processor, the TOD signal based on a trigger to provide the sampled TOD, the sampled TOD comprising a currently sampled TOD estimate. (Gao col 2, ll 17-22: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples; periodically retrieving at least one data sample and additional data samples (i.e. previously stored samples))    

Gao does not explicitly disclose for b): subtracting previously sampled TOD estimate from currently sampled TOD estimate to provide TOD error signal estimate, and for c): multiplying TOD signal estimate with a weight factor to provide a result, and for d): determining currently estimated slope of TOD signal based on previously estimated slope of TOD signal and result, and for e): adding currently estimated slope of the TOD signal to the previously sampled TOD estimate to provide the internal TOD estimate. 
However, Pogue discloses: 

c)  multiplying, with at least one processor, the TOD error signal estimate with a weight factor to provide a result; (Pogue col 12, ll 27-46: determine slope over time based on first line segments and/or second line segments; approximate drift based on a slope of skew values over time, determine slopes of two or more line segments)    
d)  determining, with at least one processor, a currently estimated slope of the TOD signal based on a previously estimated slope of the TOD signal and the result; (Pogue col 12, ll 27-46: determine slope over time based on first line segments and/or second line segments; approximate drift based on a slope of skew values over time, determine slopes of two or more line segments) and
e)  adding, with at least one processor, the currently estimated slope of the TOD signal to the previously sampled TOD estimate to provide the internal TOD estimate. (Pogue col 6, ll 10-12: if second clock drifts relative to first clock, first clock add samples to first clock to compensate for drift)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for b): subtracting previously sampled TOD estimate from currently sampled TOD estimate to provide TOD error signal estimate, and for c): multiplying TOD signal estimate with a weight factor to provide a result, and for d): determining currently estimated slope of TOD signal based on previously estimated slope of 

Regarding Claims 12, 32, 52, Gao discloses the method of claim 11 and the system of claim 31 and the computer program product of claim 51.
Gao does not explicitly disclose currently estimated value of slope of TOD signal with respect to cycles. 
However, Pogue discloses wherein the currently estimated slope of the TOD signal comprises a currently estimated value of a slope of the TOD signal with respect to cycles of a media independent interface (Mil). (Pogue col 12, ll 27-46: determine slope over time based on first line segments and/or second line segments; approximate drift based on a slope of skew values over time, determine slopes of two or more line segments)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for currently estimated value of slope of TOD signal with respect to cycles as taught by Pogue. One of ordinary skill in the art would have been motivated to employ the teachings of Pogue for the benefits achieved from a system that enables the improvement of time synchronization across as a set of multiple devices (including clocks).  (Pogue col 1, ll 6-12)    

Regarding Claims 13, 33, 53, Gao discloses the method of claim 11 and the system of claim 31 and the computer program product of claim 51. 
Gao does not explicitly disclose adding previously estimated slope of TOD signal to result to provide currently estimated slope. 
However, Pogue discloses wherein determining the currently estimated slope of the TOD signal comprises adding the previously estimated slope of the TOD signal to the result to provide the currently estimated slope of the TOD signal. (Pogue col 12, ll 27-46: determine slope over time based on first line segments and/or second line segments; approximate drift based on a slope of skew values over time, determine slopes of two or more line segments)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for adding previously estimated slope of TOD signal to result to provide currently estimated slope as taught by Pogue. One of ordinary skill in the art would have been motivated to employ the teachings of Pogue for the benefits achieved from a system that enables the improvement of time synchronization across as a set of multiple devices (including clocks).  (Pogue col 1, ll 6-12)

Regarding Claims 14, 34, 54, Gao discloses the method of claim 11 and the system of claim 31 and the computer program product of claim 51.
Gao does not explicitly disclose determining currently estimated slope of TOD signal comprises adding second result to provide currently estimated slope of TOD signal. 
However, Pogue discloses further comprising multiplying the previously estimated slope of the TOD signal with a second weight factor to provide a second result, wherein determining the 
(Pogue col 9, ll 1-19: timestamp exchanges comprising sending timestamp exchanges and receiving timestamp exchanges; transit times are consistent over time and in the aggregate (i.e. a large number exchanges); col 12, ll 27-46: determine slope over time based on first line segments and/or second line segments; approximate drift based on a slope of skew values over time, determine slopes of two or more line segments)        
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for determining currently estimated slope of TOD signal comprises adding second result to provide currently estimated slope of TOD signal as taught by Pogue. One of ordinary skill in the art would have been motivated to employ the teachings of Pogue for the benefits achieved from a system that enables the improvement of time synchronization across as a set of multiple devices (including clocks).  (Pogue col 1, ll 6-12)    

Regarding Claims 15, 35, 55, Gao discloses the method of claim 14 and the system of claim 34 and the computer program product of claim 54.
Gao does not explicitly disclose weight factor comprises a number, second weight factor comprises a difference between one and a weight factor, and second weight factor greater than weight factor.
However, Pogue discloses wherein the weight factor comprises a first number less than one and greater than zero, the second weight factor comprises a difference between one and the weight factor, and wherein the second weight factor is greater than the weight factor. (Pogue 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for weight factor comprises a number, second weight factor comprises a difference between one and a weight factor, and second weight factor greater than weight factor as taught by Pogue. One of ordinary skill in the art would have been motivated to employ the teachings of Pogue for the benefits achieved from a system that enables the improvement of time synchronization across as a set of multiple devices (including clocks).  (Pogue col 1, ll 6-12)     

Regarding Claims 18, 38, 58, Gao discloses the method of claim 11 and the system of claim 31 and the computer program product of claim 51. 
Gao does not disclose adding running estimated value of slope of TOD signal comprises an average of slope of TOD signal over a predetermined time interval. 
However, Pogue discloses wherein the previously estimated slope of the TOD signal comprises a running estimated value of the slope of the TOD signal, wherein determining the currently estimated slope of the TOD signal comprises: adding the running estimated value of the slope of the TOD signal to the result to provide the currently estimated slope of the TOD signal, wherein the running estimated value of the slope of the TOD signal comprises an average of the slope of the TOD signal over a predetermined time interval. (Pogue col 6, ll 10-12: if second clock drifts relative to first clock, first clock add samples to first clock to compensate for drift; col 12, ll 27-46: determine slope over time based on first line segments and/or second line 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for adding running estimated value of slope of TOD signal comprises an average of slope of TOD signal over a predetermined time interval as taught by Pogue. One of ordinary skill in the art would have been motivated to employ the teachings of Pogue for the benefits achieved from a system that enables the improvement of time synchronization across as a set of multiple devices (including clocks).  (Pogue col 1, ll 6-12)     

Regarding Claims 19, 39, 59, Gao discloses the method of claim 11 and the system of claim 31 and the computer program product of claim 51. 
Gao does not explicitly disclose adding initialized value of slope of TOD signal to result to provide currently estimated slope of TOD signal. 
However, Pogue discloses wherein the previously estimated slope of the TOD signal comprises an initialized value of the slope of the TOD signal, wherein determining the currently estimated slope of the TOD signal comprises: adding the initialized value of the slope of the TOD signal to the result to provide the currently estimated slope of the TOD signal. (Pogue col 12, ll 27-46: determine slope over time based on first line segments and/or second line segments; approximate drift based on a slope of skew values over time, determine slopes of two or more line segments)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao for adding initialized value of slope of TOD signal 

Regarding Claims 20, 40, 60, Gao discloses the method of claim 1 and the system of claim 21 and the computer program product of claim 41, further comprising:
a)  communicating, with at least one processor, a marker associated with a previous data packet to an output port; (Gao col 2, ll 19-22: periodically retrieving at least one data sample and additional data samples (i.e. previously stored samples))     
c)  receiving, with at least one processor, a side channel signal associated with the marker being transmitted via the output port; (Gao col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol (i.e. serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a combination of wired and/or wireless connections; (network packet, port communications))     
d)  sampling, with at least one processor, the TOD signal based on receiving the side channel signal to provide the previously sampled TOD estimate; (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples; col 6, ll 39-57: device capable of communicating via a wired connection using any type of wired-based communication protocol (i.e. serial transmissions, parallel transmissions, packet-based data communications), wireless connection or a 
e)  storing, with at least one processor, the previously sampled TOD estimate. (Gao col 2, ll 17-20: generating a sequence of data samples at a sample rate by a first clock source, storing each of the data samples)    

Gao does not explicitly disclose for b): counting number of cycles since communicating marker; and f): multiplying number of cycles with an estimated slope of TOD signal with respect to cycles to provide a product, and for g): adding product to previously sampled TOD estimate to provide internal TOD estimate. 
However, Pogue discloses wherein determining internal TOD estimate comprises:
b)  counting, with at least one processor, a number of cycles since communicating the marker; (Pogue col 9, ll 1-19: timestamp exchanges comprising sending timestamp exchanges and receiving timestamp exchanges; transit times are consistent over time and in the aggregate (i.e. a large number exchanges))    
f)   multiplying, with at least one processor, the number of cycles with an estimated slope of the TOD signal with respect to cycles to provide a product; (Pogue col 9, ll 1-19: timestamp exchanges comprising sending timestamp exchanges and receiving timestamp exchanges; transit times are consistent over time and in the aggregate (i.e. a large number exchanges)) and
g)  adding, with at least one processor, the product to the previously sampled TOD estimate to provide the internal TOD estimate. (Pogue col 6, ll 10-12: if second clock drifts relative to first clock, first clock add samples to first clock to compensate for drift)    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KYUNG H SHIN/                                                                                            June 16, 2021Primary Examiner, Art Unit 2443